DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed October 10, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 19-24 and 29-34 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (WO 2015/171836). 
Baig et al. disclose oral compositions comprising stannous. The compositions comprise from at least about 0.001% of stannous ion and optionally from about 0.001% to about 4% zinc ions, fluoride ions, less than 10% calcium abrasives and at least 5% water (Abstract).  The oral care composition may be formulated into a toothpaste, dentifrice, mouth rinse or chewing gum (page 6, lines 25-35). Stannous ions comprise 0.001% to about 3% by weight of the composition. Stannous ion sources include stannous fluoride and stannous chloride (page 7, lines 14-20). Fluoride ion sources include sodium fluoride and stannous fluoride. The fluoride sources may comprise 0.1% to about 5% by weight of the total composition (page 9, lines 3-13). Zinc salts may be added to the compositions and comprise 0.001% to about 4% by weight of the composition (page 8, lines 12-26). Orally acceptable carrier materials include buffers, abrasives, alkali metal bicarbonate salts, thickening materials, humectants, water, surfactants, titanium dioxide, flavor systems, sweetening agents, xylitol, coloring agents and mixtures thereof (page 11, lines 5-15). Buffers are used in the oral care compositions and comprise 0.1 to about 30% by weight. Buffers include carbonates such as alkali metal carbonate salts and sodium carbonate (page 13, 1-16). Polyphosphate may be used in the compositions and include less than 5% of the composition. Polyphosphates include tetrapolyphosphate and hexametaphosphate. Mineral surface-active agents include homopolymers of acrylic acid (page 12, lines 1-3). Water comprises less than 5%, however it meets the limitation “about” 5%. Calcium abrasives include calcium carbon (page 12, lines 3-5). Less than 10% meets the limitation of about 10% of the instant claims.  Botanicals may also be added and include hops from Humulus lupulus. Hops are used extensively in brewing for many benefits including antibacterial effects. Beta acids are major components of hops (page 17, lines 8-15). A composition is disclosed comprising 0.454% stannous fluoride, water, 0.250 zinc lactate, 0.330 HOPS CLEAN BETA BIO (45%), 1.080% carrageenan, 0.540% xanthan gum and 0.720% hydroxyethyl cellulose (thickening system), and peppermint (Table 4b). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the time the Application was filed to have added calcium carbonate to the compositions comprising hops beta acid and stannous fluoride in order to obtain their therapeutic effect. 
It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06. Baig et al. disclose abrasives include silica and calcium carbonate. It would have been obvious to one of skill in the art prior to the time the Application was filed to have used calcium carbonate in place of silica in the compositions of Baig et al. because they are taught as equivalents.
It is obvious to omit an element and its function if the function of the element is not desired. See MPEP 2144.04. In regard to the compositions not comprising Gantrez, Gantrez is not an essential component of the compositions and therefore it would have been obvious to have replaced it or removed it from the compositions. 


Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1-2, 4-5, 7-51 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/037,776 (reference application). The rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claims 1-2, 4-5, 7-51 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10 and 14 of copending Application No. 17/116,389 (reference application). The rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


3) Claims 1-2, 4-5, 7-51 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 17-28, 30-36 and 40 of copending Application No. 17/037,773 (reference application). The rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


4) Claims 1-2, 4-5, 7-51 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/037,780 (reference application). The rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite an oral care composition comprising a hops beta acid. The instant claims differ from the copending claims insofar as they recited different combinations with the hops beta acid such as fluoride or an amino acid. However, the combinations overlap one another. They are also species claims of the copending claims. However, the independent claim of the copending claims are further define in the copending dependent claims.  Therefore, the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1-2, 4-5, 7-51 and 55 are rejected.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612